Citation Nr: 0842394	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.  
Jurisdiction of this claim was subsequently transferred to 
the RO in Boise, Idaho.

The Board remanded this claim in February 2008 for additional 
evidentiary development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran suffers from a psychiatric disability that 
is the result of a disease or injury in service.

2.  The veteran's diagnosed alcohol dependence and alcohol-
induced mood disorder are the result of his willful 
misconduct.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Prior to initial adjudication of the veteran's claim, 
a letter dated in May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA medical examination in June 
2008 to obtain an opinion as to whether any diagnosed 
psychiatric disability could be directly attributed to 
service.  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that any currently diagnosed psychiatric 
disability is the result of his time in service.  
Specifically, the veteran claims that he was traumatized by 
the continuous hostility of the military environment and that 
his resulting anxiety, inability to focus, memory loss, loss 
of concentration, stress and acute insomnia can all be traced 
to his time in service.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has been diagnosed with alcohol dependence in 
early full remission, alcohol-induced mood disorder, 
personality disorder with antisocial and narcissistic 
features and depressive disorder, not otherwise specified.  
See VA Medical Center (VAMC) treatment records, April 14, 
2006 and VA examination report, June 30, 2008.  Thus, element 
(1) of Hickson has been satisfied.

At the outset, the Board notes that the veteran's allegations 
and reported history are simply not credible.  Credibility is 
an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency and inaccuracy.

The veteran has submitted personal testimony of incredible 
events that took place during his time in service.  
Specifically, the veteran alleges that headaches, cracked 
ribs and cheek wounds are evidence of physical altercations 
and harassment that he suffered in service.  The veteran 
stated that in April 1973, he requested psychiatric 
assistance "because I knew I was going crazy and would end 
up hurting or killing someone."  See VA Form 9, substantive 
appeal, January 19, 2006.  He claims he was asked questions 
such as whether or not he hated his parents and was then 
"rubber stamped" and cleared to return to duty.  Id.  
Review of the veteran's service treatment records reveals 
that the veteran was indeed seen in May 1973 by the Mental 
Hygiene Consultation Service (MHCS).  However, the service 
treatment record indicates a very different scenario than 
that advanced by the veteran.  It appears that the veteran 
was seen by the MHCS due to a recommendation for military 
occupational specialty (MOS) change.  The veteran wished to 
change his MOS from cook to clerk-typist.  The examiner noted 
that the veteran appeared to be acting in a passive-
aggressive manner in order to obtain his way.  Ultimately, it 
was concluded that the veteran was not mentally ill and he 
was cleared psychiatrically for action deemed appropriate by 
his Command.  See service treatment record, MHCS, May 3, 
1973.  

The veteran also alleges that his actions, subsequent to the 
May 1973 MHCS visit, resulted in Article 15 punishment, when 
he did not report for cook duty in his uniform.  The veteran 
claims that he informed his Sergeant that he quit the Army.  
While it is unclear from the record what the specifics of 
this situation were, service personnel records corroborate 
the veteran's claim that he was punished with extra duty.  
Currently, the veteran alleges that after this incident, he 
was "fully traumatized by the U.S. Army's environment of 
continuous hostility" and that he then believed that "all 
problems and situations could best be resolved through 
violence and/or alcohol."  See VA Form 9, substantive 
appeal, January 19, 2006.

The Board notes however, that upon his hardship discharge 
from service, the veteran made no mention of any psychiatric 
difficulties.  In fact, all systems were considered normal 
and the veteran himself stated that he was in "excellent" 
health.  See Standard Forms 88 and 93, service separation 
examination reports, July 18, 1973.  The veteran's service 
personnel file reveals a compelling argument proffered by the 
veteran regarding his desire to return home to help support 
his father and remaining family.  At no time did the veteran 
state his desire to be released from service was based on 
psychiatric difficulty.

Interestingly, the veteran currently blames the choices he 
made after his discharge from service on the Army.  The 
veteran claims that upon his return home, he placed an even 
greater burden upon his family because of his "mental 
illness which was a direct result" of his military 
experience.  See VA Form 9, substantive appeal, January 19, 
2006.  The veteran stated that he could no longer communicate 
with any of his family members or friends because he was so 
hostile and angry.  Id.

Despite the veteran's claims of suffering from mental 
illness, he did not seek medical treatment until 2004.  With 
regard to the decades-long evidentiary gap in this case 
between active service and the earliest psychiatric 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing psychiatric complaints, 
symptoms, or findings for over 30 years between the period of 
active duty and the medical reports dated in 2004 is itself 
evidence which tends to show that a psychiatric disability 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

VAMC treatment records from 2004 to the present indicate the 
veteran has been given a variety of diagnoses, to include 
depressive disorder, alcohol dependence, cognitive disorder 
and personality disorder with narcissistic features.  In June 
2004, a VAMC psychiatric treatment note indicated that the 
veteran described himself as unable to focus, irritable with 
mood swings affecting his relationships and lacking energy.  
The veteran attributed these conditions to his military 
experience.  The examiner noted that without using the term 
post-traumatic stress disorder (PTSD), the veteran appeared 
to be making a case for it and was making a case for it, 
using standard language from the PTSD criteria.  Ultimately, 
the veteran was diagnosed with depressive disorder and 
personality disorder with narcissistic features.  See VAMC 
treatment note, June 25, 2004.  Despite the veteran's 
allegations, the VA examining physician did not provide a 
medical nexus statement connecting the veteran's diagnoses 
with his time in service.  It is clear that the physician was 
merely reporting history provided by the veteran.  In Black 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that, 
as here, the Board may discount medical opinions that amount 
to general conclusions based on history furnished by the 
veteran and that are unsupported by the clinical evidence.  
This treatment note also indicates the veteran's manipulative 
nature.

The veteran also submitted a letter from his treating social 
worker, E.D.T., LCSW, MSW.  Ms. T. stated that she had 
treated the veteran for several years and diagnosed him with 
depression, not otherwise specified.  It was noted that the 
veteran's "military records" had been reviewed in forming a 
conclusion on the veteran's condition.  Ms. T. noted that 
these "military records" indicated a level of depression, 
anger and substance abuse that started in the military and 
which are currently in remission.  She further concluded that 
the veteran's work record, relationship issues and difficulty 
relating to his family when he first returned from service 
indicated depression from that time forward.  See VA 
treatment memorandum, E.D.T., LCSW, MSW, August 29, 2006.

It is unclear from the submitted VA memorandum which service 
treatment records Ms. T. relied upon in forming her 
conclusion.  As indicated above, there is no evidence in the 
claims file that the veteran had any psychiatric problems 
during service, except for the diagnosis of passive-
aggressive personality disorder.  The Board notes that a 
personality disorder is not a disability within the meaning 
of legislation authorizing veterans benefits.  See 38 C.F.R. 
§ 3.303(c) (2008).  Again, it is clear that the examiner 
based a large portion of her conclusion on history provided 
by the veteran.  The Board does not find this opinion to be 
credible or persuasive.  See Black, supra.

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's current 
psychiatric difficulties are the result of his time in 
service.  Initially, the Board notes that the veteran and his 
sister are competent to provide evidence of their 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  They are not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current psychiatric disorder because they do 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

Secondly, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the veteran's lay statements in the present case 
are outweighed by the negative service, post-service 
treatment records (indicating psychiatric difficulties that 
began many years after service), and the negative VA medical 
opinion cited below.  

Finally, while the Board acknowledges the veteran's sister's 
(J.C.H.) testimony, (that upon discharge, his personality was 
radically different and that he was prone to drink heavily 
and break into violent fits of rage; see veteran's sister's 
statement, June 30, 2004), this statement does not establish 
that the veteran suffered from a diagnosed psychiatric 
disability after service.  Additionally, the fact that the 
veteran did not seek medical assistance for more than 30 
years after service also tends to discredit Ms. H's statement 
that his problems were caused by service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the June 
2008 VA mental status examination to be the most persuasive.  
The examiners initially noted that the veteran's claims file 
had been reviewed in conjunction with the examination, and 
repeatedly cited to the record in forming the final 
assessment of the veteran's condition.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The June 2008 VA examiners diagnosed the veteran with: 
alcohol dependence in early full remission; alcohol-induced 
mood disorder; and personality disorder, not otherwise 
specified, with antisocial and narcissistic features.  The 
examiners opined that the veteran did not meet the criteria 
for chronic depressive disorder, historically or currently, 
and therefore the veteran's symptoms were not related to 
military service.  During the examination, the veteran 
indicated that his symptomatology began in 2004 in the 
context of occupational problems, marital stressors and heavy 
alcohol use.  It was noted that chronic depression due to a 
stressor would need to develop within six to 12 months after 
the acute stressor had ended.  Therefore, symptoms that began 
31 years after the stressor would be unrelated to military 
service.  See VA examination report, June 30, 2008.

It was also noted that the VA social worker's memorandum 
documented the veteran's symptoms in August 2006, two years 
after his initial presentation, which were "in remission at 
this time."  Therefore, the veteran could not have had a 
chronic depressive illness related to military service if his 
symptoms were in remission as of that time.  The examiners 
also noted that there was no evidence in the service 
treatment records of a diagnosed depressive disorder and the 
veteran himself denied any symptoms upon his discharge.  Id. 

The examiners ultimately concluded that the veteran's 
difficulties were better explained by a personality disorder 
diagnosis, which was described as a pervasive difficulty in 
coping that begins in adolescence and can persist into 
adulthood.  The veteran displayed characteristics of both a 
narcissistic and antisocial personality.  His style of coping 
was noted as being very rigid in his thinking and resorting 
to physical violence to get his way.  This was indicated by 
his own personal statements of how he treated others in the 
military, his interactions with the VA system (which resulted 
in multiple police reports being filed) and a history of 
domestic violence.  The examiners noted that the veteran's 
alcohol dependence was most likely the cause of his cognition 
problems and depressive symptoms.  Id.

The Board finds that the veteran has not been diagnosed with 
a disability within the meaning of legislation authorizing 
veterans benefits.  See 38 C.F.R. § 3.303(c) (2008).  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  

With regard to the veteran's diagnoses of alcohol dependence 
and alcohol-induced mood disorder, the law and regulations 
provide that no compensation shall be paid if a disability is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
See 38 C.F.R. § 3.1(n) (2008).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).  As such, the veteran is not eligible for service 
connection for his diagnoses of alcohol dependence and 
alcohol-induced mood disorder.

As such, there is no evidence of a disability in service for 
which service connection may be awarded and no credible 
medical nexus.  Thus, the veteran's claim fails on the basis 
of elements (2) and (3) of Hickson, supra.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


